Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The examiner acknowledges amendments dated 5/18/2022. With the amendments, claims 1 and 4-21 remain pending.  Claim 1 is amended. Claim 21 has been added.  The amendments have been accepted as proper in that no new material has been added.
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/18/2022, with respect to claims, as amended, have been fully considered and are persuasive.  The rejections presented to the previous version of the claims are overcome and the case in now in condition for allowance.
Allowable Subject Matter
Claims 1 and 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a motor configured to receive driving power from a connector including power terminals, the motor comprising: 
a housing;
a terminal block disposed inside the housing, wherein the power terminals are configured to penetrate through the terminal block; and 
at least one terminal located adjacent to the terminal block, wherein the at least one terminal is configured to be brought into contact with the power terminal according to a movement of the connector when hairpin coils are inserted in the connector, such so that the driving power is applied to the hairpin coils via the power terminal, 
wherein the at least one terminal is configured to be fixed when a coupling member previously coupled to the power terminal is inserted in the at least one terminal according to the movement of the connector, and wherein each of the at least one terminal comprises: 
a body portion; 
a pair of insertion plates protruding both sides of an upper portion of the body portion, wherein the hairpin coil is configured to be inserted between the insertion plates; and 
a fixing groove formed in a lower portion of the body portion so that the coupling member is fixedly inserted therein according to the movement of the connector.
Claim 1 now incorporates the features of original claims 2 and 3, original claim 3 (depending on original claim 2) originally being considered to be allowable, but objected.  The reasons applied for the allowability of original claim 3, now applies to the amended claim 1. 
Claims 4-12 are allowable for dependence on the allowable independent claim 1 and for the citation of further distinguishing subject matter.
The examiner indicated the reasons for the allowance of claims 13-20 in the Office Action dated 2/18/2022.
Claim 21 is allowable for 
Claim 21 is allowable for a motor configured to receive driving power from a connector including power terminals, the motor comprising: a housing;
a terminal block disposed inside the housing, wherein the power terminals are configured to penetrate through the terminal block; and 
at least one terminal located adjacent to the terminal block, wherein the at least one terminal is configured to be brought into contact with the power terminal according to a movement of the connector when hairpin coils are inserted in the connector, such so that the driving power is applied to the hairpin coils via the power terminal, 
wherein at least one of the power terminals is connected with a terminal module and configured to connect the power terminal and the hairpin coils to each other, and wherein the terminal module comprises: 
a first terminal fixed to the power terminal through a coupling member;
a terminal connection member comprising a first connection portion having one end inserted into the first terminal and a second connection portion bent and extending from the first connection portion to be inserted into a second terminal; and 
a second terminal comprising a first insertion portion having an insertion hole in which the first connection portion is configured to be inserted and a second insertion portion having upper and lower sides into which the hairpin coils are configured to be inserted.
Claim 21 now incorporates the subject matter of original claims 1, 11 and 12, and the original claim 12 was considered to be allowable, but objected over the combination. The reasons applied for the allowability of original claim 12, now applies as the reasons of allowance for the new claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        May 24, 2022